Citation Nr: 9928583	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  93-20 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to service connection for a psychiatric disorder, 
claimed as secondary to service-connected genital herpes.  

Entitlement to service connection for a low back disorder.  

Entitlement to service connection for hemorrhoids.  

Entitlement to service connection for a disorder manifested 
by headaches.  

Entitlement to service connection for a genitourinary 
disorder in addition and claimed as secondary to service-
connected genital herpes.  

Entitlement to a rating in excess of zero percent for genital 
herpes.  

Entitlement to a permanent and total disability rating for 
pension purposes, to include on an extra-schedular basis 
under the provisions of 38 C.F.R. § 3.321(b)(2) (1998).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office(RO) first at Boston, 
Massachusetts, and currently at Columbia, South Carolina.  
The veteran moved from Massachusetts to South Carolina during 
this appeal.  The appeal was begun by a notice of 
disagreement with the initial rating decision in August 1992 
that granted service connection and assigned a zero percent 
rating for genital herpes.  Thus, this matter involves an 
original compensation claim.  

The Board remanded the case in July 1995 for additional 
medical evidence and a VA rating examination to ascertain the 
severity of genital herpes.  The veteran has failed to report 
without good cause shown for VA rating examinations scheduled 
pursuant to his claims in January 1997 (twice), December 1997 
(three separate examinations), and in January 1998.  A 
supplemental statement of the case in February 1997 informed 
him that his failure to report for an examination and his 
failure to indicate any willingness to report required that 
his claim be considered on the basis of the evidence of 
record.  It was noted in the remand that a statement of the 
case was needed on the issues of entitlement to service 
connection for a nervous condition secondary to herpes, 
hemorrhoids, migraine and a low back condition.  

The case has been returned for an appellate decision on the 
issues.  The purpose of the July 1995 remand has been met to 
the extent feasible.  

The issue of entitlement to a permanent and total disability 
rating for pension purposes, to include on an extra-schedular 
basis under the provisions of 38 C.F.R. § 3.321(b)(2), is the 
subject of the remand portion of this decision.  


FINDINGS OF FACT

1.  The claims for service connection for a psychiatric 
disorder, claimed as secondary to service connected genital 
herpes, a low back disorder, hemorrhoids, and a disorder 
manifested by headaches, respectively, are without competent 
evidence of a nexus between the current disabilities and any 
disease or injury during active service, to include service-
connected genital herpes.  

2.  The claim for service connection for a genitourinary 
disorder, claimed as secondary and in addition to service 
connected-genital herpes, is without competent evidence of 
any current genitourinary disability in addition to genital 
herpes.  

3.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal pursuant to his 
original compensation claim regarding genital herpes has been 
obtained by the RO.  

4.  The veteran failed to appear for scheduled VA rating 
examinations without good cause shown.  

5.  As currently manifested, genital herpes is essentially 
quiescent; it has been manifested by healing lesions and a 
hyperpigmented area on the shaft of the penis without 
tenderness or inguinal abnormality; as analogous to eczema, 
genital herpes is shown to be no more disabling than eczema 
with slight exfoliation, exudation or itching on a small, 
nonexposed area.  


CONCLUSIONS OF LAW

1.  The claims for service connection for a psychiatric 
disorder as secondary to service connected genital herpes, a 
low back disorder, hemorrhoids, a disorder manifested by 
headaches, and a genitourinary disorder as secondary to 
service connected genital herpes are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  A rating in excess of zero percent for genital herpes is 
not warranted.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.20, 4.118, 
Diagnostic Code 7806 (1998)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that the veteran had 
complaints of painful and frequent urination in April 1976.  
He denied urethral drip.  He felt as if he needed to urinate 
and had the feeling of urinating immediately after he did 
urinate.  He reportedly urinated twice an hour.  Urinalysis 
and complete blood count were normal.  Possible urinary tract 
infection was assessed.  In May 1976, it was noted that he 
had been treated for urethritis 6 months previously and had 
had a similar episode 2 years previously.  Urinalysis 
revealed 4-6 white blood cells.  Physical examination 
revealed small testes and a questionably nontender and 
minimally indurated right epididymis.  Rectal examination 
revealed a soft, boggy prostate gland that was nontender.  In 
December 1976, he was seen for complaints of a lesion on the 
side of his testicles.  There was a patch of pustules on the 
right side of the testicles and lymphatic swelling on the 
right side that was painful when pressed.  The assessment was 
herpes progenitalis.  

As of April 1977, the veteran reportedly had no medical 
problems and no physical profiles were in effect.  In May 
1977, he was seen for complaints of kidney pain that had 
lasted a week and pain on urination.  The physical 
examination was unremarkable.  A urine culture produced no 
growth and urinalysis was within normal limits.  A complete 
blood count was normal.  No physical problems were assessed.  
At the service separation examination in July 1977 the 
veteran reported "broken bones, frequent or painful 
urination, bedwetting since age 12," and "VD-Syphilis, 
gonorrhea, etc."  Clinical evaluation of the head, face, 
neck and scalp, anus and rectum (to include hemorrhoids and 
prostate, if indicated), genitourinary system, spine, and 
psychiatric status was as normal.  Urinalysis was negative.  

VA outpatient treatment records show that the veteran was 
seen in February 1992 with a history of a back injury from a 
1988 industrial accident and back pain.  It was noted that X-
rays taken at a VA facility showed no bony abnormality.  Back 
pain reportedly had been progressively worse.  Occasional 
constipation was indicated.  The injury reportedly had caused 
acute lumbosacral strain.  Following a physical examination, 
the assessment was back strain with disc disease and 
degenerative joint disease to be ruled out.  A physician had 
read X-rays of the thoracic and lumbar spine and found no 
acute abnormality.  

The veteran was hospitalized by VA in February and March 1992 
after having been detoxified and for further help abstaining 
from alcohol and other substances.  He stated that he had 
last used drugs 5 to 6 years previously, but his urine was 
positive for cocaine.  He felt physically ill and depressed.  
There was a 2 centimeter irregularity on his foreskin about 
which he was extremely concerned.  He described some pain in 
his lower back.  Previous X-rays reportedly had been 
negative.  No significant physical abnormalities were found.  
Routine laboratory data were normal.  A mental status 
examination revealed increased mistrust, suspicion and some 
anxiety.  He denied signs and symptoms of depression.  
Cognition was intact.  There were no signs or symptoms of 
psychosis.  A urologist found no abnormalities.  After a 
negative urinalysis, another urinalysis was positive for 
cocaine, necessitating an administrative discharge.  He 
reacted blandly to the 
positive urinalysis, neither denying nor acknowledging use.  
He did not appear significantly anxious or depressed.  He was 
competent for VA purposes and deemed able to work.  The final 
diagnosis was alcohol dependence and mixed substance abuse.  

VA outpatient treatment records dated later in March 1992 
show that the veteran had been treated for low back pain with 
cervical and thoracic muscle spasms.  He complained of low 
back pain.  His pain reportedly had subsided but the extent 
of improvement was unclear with the veteran described as 
quite vague in his description.  

VA outpatient treatment records show that in September 1992 
the veteran was seen for genital herpes, with recurrent 
outbreaks every 4 or 5 months lasting 3 to 7 days and with 
sore inguinal nodes.  He reportedly was never told of herpes' 
chronic status.  History was recorded that he had contracted 
genital herpes in 1975, during active service, and had tried 
to block it out.  When outbreaks recurred, he reported 
becoming anxious and depressed and would drink beer.  He felt 
terrible, as though he had been hit by a car.  He reportedly 
was occasionally suicidal.  He had a "short fuse" and was 
"sudden to anger."  The pain from herpes bothered him.  He 
was embarrassed and always had to use a condom.  He stated 
that he was under too much pressure emotionally, knowing that 
he had genital herpes and that it could not be cured.  He 
felt that most of his chances of having satisfactory sex, 
fathering a child, or finding a mate were seriously damaged.  
He drank 1-26 packs of beer a day.  Knowing that he had 
herpes reportedly was unbearable.  He and his friends in the 
military reportedly thought that beer was a good treatment 
for it because drinking beer caused more urination, which 
would "get it out of his system."  He had been in alcohol 
detoxification programs.  He reportedly attended Alcoholics 
Anonymous meetings.  He denied drug use except for marijuana.  
He reportedly had never had treatment for anxiety and 
depression even though he knew that he needed it.  He last 
drank the previous day.  He had worked in maintenance jobs, 
reportedly last worked in 1991, and was looking for work.  He 
was married in 1988 and separated in 1991, with no children.  
His wife had wanted him to stop drinking.  He was described 
as alert, casually dressed, sober and weeping/tearful when 
discussing herpes.  His mood was depressed.  He reportedly 
had had suicidal ideation a month previously but not since 
then and had no suicidal intention.  Thinking was logical, 
and intellect was grossly intact.   There were healing 
herpetic lesions with nontender right inguinal nodes and no 
urethral discharge.  Adjustment disorder with depressed mood 
(with complaints of poor sleep, fair appetite, fatigue and 
loss of interest in pleasure), mild alcohol dependence and 
herpes progenitalis were assessed.  

Later in September 1992, the veteran was seen at the VA 
clinic and shown to be asymptomatic with respect to herpes.  
There was a hyperpigmented area on the shaft of the penis 
which was nontender and without any inguinal abnormality.  
There were no other signs of irritation.  The assessment was 
quiescent genital herpes.  On October 14,1992, it was 
reported that he had sustained back and right shoulder trauma 
in an industrial accident.  After detoxification attempts, he 
had resumed drinking.  He reported depression also.  His only 
current problem was noted to be recurrent genital herpes.  
Intermittent back pain reportedly had been treated.  He 
reportedly had been unemployed since June 1992.  He described 
several episodes of genital herpes.  No active lesions were 
detected.  

On October 19, 1992, the veteran was seen for depression.  He 
reportedly could not concentrate and had been drinking a 
gallon of wine a day for some years.  He readily admitted 
drinking, stating that he was homeless and would drink until 
he fell asleep.  He was noted to be more depressed than 
anxious, with suicidal thoughts.  The assessment was alcohol 
dependency and depression.  He refused inpatient treatment.  

On October 20, 1992, it was reported that the veteran had a 
history of alcohol abuse, "migraines," depression, 
recurrent herpes, chronic low back pain (LBP) and 
homelessness.  He requested an evaluation of "migraines," 
reporting a relevant history over the previous 2 years.  
Headaches were associated with increased stress.  He admitted 
to drinking a gallon of wine a day and had drunk 1/2 gallon 
on the day of the examination.  Following an examination, the 
assessment was history of migraine with detoxification 
needed.  

VA outpatient treatment records dated in May 1993 indicate 
diagnoses of alcohol abuse in remission for 5 months, mixed 
personality disorder and chronic back pain.  The veteran 
stated that he was feeling much better.  

A VA consultation report dated in January 1995 indicates that 
the veteran's medical conditions reportedly included an 
adjustment disorder, a personality disorder, and back 
injuries.  

In May 1995, the veteran was seen at a VA outpatient clinic 
for painful bowel movements.  He complained of hard stools 
and painful passing of stools.  He had had abdominal pains, 
diarrhea, hemorrhoids with bleeding, and passing a lot of 
gas.  The assessment was constipation.  In June 1995, 
hemorrhoids and constipation were noted. 

Legal Criteria

Every person applying for or in receipt of compensation or 
pension shall submit to examinations, including periods of 
hospital observation, when required by the VA under VA 
regulations or other proper authority.  38 C.F.R. § 3.329 
(1998).  

Applicable regulations provide that where entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination, an original 
compensation claim shall be considered on the basis of the 
evidence of record.  38 C3.F.R. § 3.655(a) and (b) (1998).  

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  "[A] person who submits a claim for benefits under a 
law administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of [section 5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 79, 81 (1990).  In Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992), the Court held that a 
claim must be accompanied by supportive evidence and that 
such evidence "must 'justify a belief by a fair and impartial 
individual' that the claim is plausible."  

For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See generally Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (table).  Medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

If a claim is not well grounded, the application for service 
connection must fail, and there is no further duty to assist 
the veteran in the development of his claim.  
38 U.S.C.A. § 5107, Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  Where there is a chronic 
disease shown as such in service, subsequent manifestations 
of the same chronic disease at any later date, however 
remote, are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  To show chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Personality disorders as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where 
the issue involves questions of medical diagnosis or an 
opinion as to medical causation, competent medical evidence 
is required).  

Service connection is also warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service- 
connected disability.  In the case of aggravation, such 
secondary disorder is compensable only to the degree of 
disability over and above the degree of disability which 
would exist without such aggravation.  38 C.F.R. § 3.310(a) 
(1998); Allen v. Brown, 7 Vet. App. 439, 448, 449 (1995).  In 
order to show that a disability is proximately due to or the 
result of a service-connected disease or injury, the 
appellant must submit competent medical evidence showing that 
the disabilities are causally-related.  Jones v. Brown, 7 
Vet. App. 134, 137 (1994).  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1, 4.2, which require the 
evaluation of the complete medical history of the veteran's 
condition.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.  

The veteran's herpes progenitalis is evaluated as analogous 
to eczema.  When an unlisted condition is encountered, it 
will be permissible to rate it under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  Conjectural analogies will be avoided, as 
will the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7806, a zero percent 
evaluation is for assignment for eczema with slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area.  Eczema with exfoliation, exudation or 
itching, if involving an exposed surface or extensive area, 
warrants a 10 percent evaluation.  If it is accompanied by 
exudation or constant itching, extensive lesions, or marked 
disfigurement a 30 percent evaluation is for assignment.  
Eczema with ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or that is 
exceptionally repugnant warrants a 50 percent evaluation.  38 
C.F.R. § 4.118, Diagnostic Code 7806.  

Analysis

Service Connection

The veteran failed to report for the VA examinations 
scheduled for his original service connection claims without 
good cause shown and was informed that the issues would be 
decided on the basis of the evidence of record.  This is the 
appropriate procedure in such cases when the claimant fails 
to report for a VA examination scheduled pursuant to an 
original compensation claim and no good cause is shown for 
missing the examination.  

Psychiatric Disorder Secondary to Service- Connected Herpes 
Progenitalis

The veteran's claim that he has a chronic psychiatric 
disorder as a result of service connected genital herpes is 
not well grounded because there is no competent evidence that 
any current psychiatric disorder has been caused or 
aggravated by service-connected genital herpes or is 
otherwise related to service.  

The service medical records shown no complaint, finding or 
diagnosis of any psychiatric abnormality and none was shown 
prior to February 1992, when the veteran's long history of 
drug and alcohol abuse was noted.  His complaints at that 
time included depression.  A urologic consultation had 
negative results and herpes progenitalis was not mentioned.  
The only positive finding on urinalysis was cocaine, so there 
was no active genitourinary symptomatology at that time.  The 
final diagnoses were alcohol dependence and mixed substance 
abuse.  

In September 1992, the veteran reported various psychological 
symptoms in connection with herpes and also in connection 
with his alcohol and drug use.  There were healing herpetic 
lesions at the time.  Three separate and distinct impressions 
were made of adjustment disorder with depressed mood, alcohol 
dependence and herpes, but medical personnel made no link 
between the adjustment disorder and herpes, either causally 
or by way of aggravation.  

The subsequently dated clinical records reflect no competent 
evidence or opinion that there is a relationship between 
genital herpes and any psychiatric disorder. While the 
veteran was shown to have quiescent herpes later in September 
1992, no psychiatric problem was indicated.  In October 1992, 
depression was noted but no active herpes was revealed.  In 
May 1993, a mixed personality disorder was noted but not 
opined to be related to herpes.  In any event, such is not a 
disability for service connection purposes.  38 C.F.R. 
§ 3.303 (c) (1998).  The VA consultation report in January 
1995 reflects alcohol, drug and psychiatric problems, to 
include adjustment and personality disorders, without mention 
of herpes.  

Thus, despite the various psychiatric diagnoses of record and 
the evidence reflecting the veteran's concern and negative 
feelings about having herpes, there is no medical evidence or 
opinion showing that he has a chronic acquired psychiatric 
that has been caused or aggravated by genital herpes (or is 
otherwise related to service).  The veteran's own belief as 
to such a relationship is insufficient to establish a well- 
grounded claim as he is not shown to have the medical 
training or knowledge to provide a competent medical opinion.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that lay persons are not competent to offer medical 
opinions).  Accordingly, the claim for service connection for 
a psychiatric disorder claimed as secondary to service 
connected genital herpes is not well grounded.  

Low Back Disorder

The service medical records show no complaint, finding or 
diagnosis of any low back abnormality and none was shown 
prior to February 1992, when it was clinically recorded that 
the veteran had sustained a low back injury on the job in 
1988, more than 10 years following active service.  Acute 
lumbosacral strain was assessed.  During the period of VA 
hospitalization in February and March 1992, he complained of 
back pain but no objective abnormality was revealed.  VA 
outpatient treatment records in March 1992 again reflect low 
back pain.  In October 1992, low back trauma from an 
industrial accident was confirmed with intermittent back 
pain.  Chronic back pain continued to be clinically recorded 
in May 1993 and back injuries were noted in January 1995.  

The post-service medical records reflect no mention of low 
back problems related to active service.  Rather, a post-
service industrial accident has been consistently identified 
as the cause of current low back dysfunction.  Accordingly, 
as there is no competent (medical) evidence of a nexus 
between the current disability and any inservice event, 
circumstance, disease or injury, the claim for service 
connection is not well grounded.  Caluza; Espiritu.  

Hemorrhoids

The service medical records indicate no complaint, finding or 
diagnosis of hemorrhoids.  The first clinical evidence of 
such a disorder was in May 1995, despite considerable prior 
medical examination and treatment since 1992.  There were no 
relevant complaints or findings of hemorrhoids prior to May 
1995.  The veteran ony indicated occasional constipation in 
February 1992, and in May 1995 presented complaints of hard 
stools, painful bowel movements, and bleeding hemorrhoids.  

While it appears from the record that the veteran has 
hemorrhoids, they were not shown during or until many years 
following active service, and there is no competent evidence 
or opinion relating them to service.  In the absence of 
medical evidence of a nexus to service, the claim for service 
connection is not well grounded.  

Headaches

The service medical records show no complaint, finding or 
diagnosis of any headaches and headaches were not 
subsequently shown until October 1992, when the veteran 
complained of "migraines."  Despite earlier exhaustive 
psychiatric evaluation and treatment, and mental status 
examinations, no particular headache pain had been indicated.  
When seen in October 1992, he presented a 2-year history of 
headaches and history of migraine was assessed.  However, 
once again there is no competent evidence or opinion relating 
any current headache disorder to service many years earlier.  
Thus the claim for service connection for headaches is not 
well grounded. 

Genitourinary Disorder Secondary to 
Servic- Connected Herpes Progenitalis

The service medical records do show that the veteran had 
symptoms of painful and frequent urination in April 1976, but 
a urinalysis and blood count were normal at that time.  A 
possible urinary tract infection was recorded.  In May 1976, 
prior episodes of urethritis were noted.  Although in May 
1977, there was reference to urinary hesitancy, no relevant 
abnormalities were noted on physical examination or 
laboratory studies.  Despite the history of genitourinary 
symptoms noted by the veteran at the time of the service 
separation examination, no relevant abnormalities were found 
and a urologic work-up by VA during hospitalization in 
February and March 1992 was completely normal as to any 
genitourinary dysfunction/disease, and the examination for 
genital herpes in September 1992 was negative for urethral 
discharge.  Thus, the medical evidence of record does not 
show a current, service related, genitourinary disease or 
injury other than genital herpes for which service connection 
has already been granted.  Accordingly, the claim for service 
connection is not well grounded.  

Additional Consideration Re: Well Grounded Claims

The Board recognizes that the United States Court of Appeals 
for Veterans Claims has held that there is some duty to 
assist the veteran in the completion of his application for 
benefits under 38 U.S.C.A. § 5103 (West 1991 & Supp. 1998) 
even where his claims appear to be not well- grounded where a 
veteran has identified the existence of evidence that could 
plausibly well-ground the claims.  See generally, Epps v. 
Brown, 9 Vet. App. 341, 344 (1996); Beausoleil v. Brown, 8 
Vet. App. 459 (1996); and Robinette v. Brown, 8 Vet. App. 69 
(1995).  In the instant case, however, the veteran has not 
identified any evidence that has not been submitted or 
obtained, which will support well-grounded claims.  Thus, the 
VA has satisfied its duty to inform the veteran under 38 
U.S.C.A. § 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 
244 (1996).

Increased Rating

The veteran's claim is well grounded.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A veteran's 
assertion that the disability has worsened serves to render 
the claim well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  In the instant case the veteran is technically 
not seeking increased ratings, since his appeal arises from 
the original assignment of percentage ratings for the 
disabilities in question.  When a veteran is awarded service 
connection for a disability and subsequently appeals the 
initial assignment of a rating for that disability, the claim 
continues to be well grounded.  Fenderson v. West, 12 Vet. 
App. 119 (1999); Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995).  The Board notes that in the instant case, there is 
no indication that there are additional records which have 
not been obtained and which would be pertinent to the present 
claims. Further, all action requested in the Board's April 
1995 remand has been satisfactorily completed, except that he 
failed to report for the scheduled VA rating examination, 
without good cause shown.  Thus, no further development is 
required in order to comply with VA's duty to assist mandated 
by 38 U.S.C.A. § 5107(a) or under Stegall v. West, 11 Vet. 
App. 268 (1998).  

The Board notes that the Court recently recognized a 
distinction between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection, as is the case here, and a claim for an increased 
rating of a service-connected condition.  Fenderson v. West, 
12 Vet. App. 119 (1999).  In Fenderson, the Court also noted 
that separate ratings can be assigned for separate periods of 
time-a practice known as "staged" rating.  Id.

The Board finds that the veteran's claim may be appropriately 
classified as an original compensation claim as he timely 
appealed the original rating decision granting service 
connection for genital herpes and assigning a zero percent 
rating therefor.  His notice of disagreement with that rating 
decision initiated this appeal.  

The veteran has not been examined by the VA pursuant to this 
original compensation claim only because he has repeatedly 
failed to report without good cause shown.  It is therefore 
incumbent on the Board at this time to proceed with a 
decision on the available record.  

The current record shows that genital herpes was first shown 
in December 1976, during active service, by pustules on the 
testicles and lymphatic swelling.  This subsided, with no 
recurrence shown during active service.  Then, in September 
1992, healing herpetic lesions with nontender right inguinal 
nodes and no urethral discharge was shown.  Later in 
September 1992, a hyperpigmented area on the shaft of the 
penis was noted and assessed as quiescent genital herpes.  
There was no tenderness or inguinal abnormality at that time.  
No active lesions of genital herpes were clinically detected 
in October 1992 and subsequently dated clinical records 
reflect no active manifestation of genital herpes.  

Hence, herpes has been manifested by healing lesions followed 
by a hyperpigmented area on the shaft of the penis since 
active service.  This would equate with no more than eczema 
with slight, if any, exfoliation, exudation or itching on a 
small, nonexposed surface.  Since such a degree of disability 
is appropriately rated at zero percent, the higher rating 
sought is not warranted.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1996), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher than 0 percent disability evaluation.  
Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  That regulation provides that, in 
exceptional circumstances, where a schedular evaluation is 
found to be inadequate, the veteran may be awarded a rating 
higher than that encompassed by the schedular criteria.  The 
evidence in this case fails to show that the veteran's 
service-connected genital herpes is causing marked 
interference with his employment, or that such requires 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  

The Board concludes by noting that although the decision 
herein includes consideration of the Court's decision in 
Fenderson, the veteran has not been prejudiced by such 
discussion.  Case law provides that when the Board addresses 
in its decision a question that had not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).

In this case, the veteran has been advised of the laws and 
regulations pertinent to disability evaluations relevant to 
the service-connected disorder and afforded an opportunity to 
present argument and evidence in support of his claim.  He 
has chosen not to be examined further by VA for rating 
purposes.  Therefore, the Board does not find that he has 
been prejudiced by this action.  


ORDER

The veteran not having submitted well grounded claims, 
service connection is denied for a psychiatric disorder 
claimed as secondary to service connected genital herpes, a 
low back disorder, hemorrhoids, a disorder manifested by 
headaches, and a genitourinary disorder, in addition and 
claimed as secondary to service-connected genital herpes.  

A rating in excess of zero percent for genital herpes is 
denied.  





REMAND

The veteran is also claiming entitlement to a permanent and 
total rating for pension purposes.  VA outpatient treatment 
records show that the veteran was seen in February 1992 with 
a history of alcoholism.  VA hospital records for February 
and March 1992 indicate that he had had no periods of 
abstinence from drugs or alcohol and had been using daily up 
to 1 1/2 gallons of wine or anything he could get.  He stated 
that he had last used drugs 5-6 years previously, but his 
urine was positive for cocaine.  He had not worked since June 
1991.  After a negative urinalysis, another urinalysis was 
returned positive for cocaine, necessitating an 
administrative discharge.  He was competent for VA purposes 
and deemed able to work.  The final diagnosis was alcohol 
dependence and mixed substance abuse.  

VA outpatient treatment records dated later in March 1992 
show that the veteran had been treated for cervical and 
thoracic muscle spasms and complained of pain over the right 
scapula.  

VA outpatient treatment records dated in May 1993 reflect 
diagnoses of alcohol abuse in remission for 5 months.  The 
veteran reportedly wanted to return to work.  In April 1994, 
he stated that he had no major medical problems that would 
prevent him from working, claiming to have been sober for 4 
months.  In June 1994, he was seen for pustules on his 
abdomen where he had been injecting "his insulin."  
Possible folliculitis possibly from injections or just from 
the dirty area around his waste was reported.  Despite the 
reference to "insulin" it is unclear whether the veteran 
requires insulin for a disease such as diabetes.  Such must 
be determined before his pension claim can be decided.  

A VA consultation report dated in January 1995 indicates that 
the last time the veteran had worked for a month or more was 
in 1991 and information from the Social security 
Administration indicates that as of late 1995/early 1996,the 
veteran was receiving SSI benefits.  The records upon which 
the award of such benefits was made are not in the file.  

Also, the VA Schedule for Rating Disabilities was changed on 
November 7, 1996, with respect to the general rating formula 
for psychoneurotic disorders.  Thus, any psychiatric disorder 
should be considered under the current and prior rating 
criteria inasmuch as the claim for pension was filed prior to 
the change.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Even though the veteran has not shown good cause for his 
failure to report for examinations scheduled in conjunction 
with his pension claims, he was not advised that a 
consequence of his failure to report would be denial of his 
claim under the provisions of 38 C.F.R. § 3.655.  

In consideration of the foregoing, the case is REMANDED for 
the following actions:  

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

2.  The veteran should be asked to 
identify or furnish any additional 
medical evidence of the current status of 
his disabilities, including evidence 
showing that he has diabetes, if he 
claims such as a disability.  The RO 
should then obtain any evidence 
identified, along with any VA clinical 
records, both outpatient and inpatient,  
dated since February 1997.   

3.  The complete medical evidence 
regarding the veteran's award of Social 
Security disability benefits should be 
obtained from the Social Security 
Administration.  

4  Thereafter, the veteran should be 
afforded a comprehensive VA medical 
examination.  The veteran is hereby 
advised of the legal requirement under 
38 C.F.R. § 3.655 that his claim be 
denied if he fails to report for the 
examination without good cause shown.  
The RO should advise the examiner of the 
disabilities still deemed to be due to 
willful misconduct, if any (such as the 
indicated alcohol and drug abuse in this 
case).  The veteran should be afforded a 
comprehensive examination of all 
disabilities, including those of the 
neck, back, right shoulder, any 
psychiatric disorder, any headaches, 
genital herpes, hemorrhoids, and diabetes 
mellitus, if present.  If the examiner 
finds that additional special 
examinations are necessary, these should 
be accomplished.  The claims folder and a 
separate copy of this remand should be 
made available RO and reviewed by the 
examiner(s) prior to any examination.   
The veteran's complaints and objective 
findings should be reported in full by 
each examiner.  All indicated tests 
should be completed.  In regard to any 
joint disabilities, range of motion of 
any affected joints should be noted, 
along with any findings of related muscle 
spasm or atrophy for each joint; also the 
examiner must assess whether there is any 
additional functional loss due to such 
factors as deformity, adhesions, 
defective innervation, fatigue, weakness, 
incoordination or pain (supported by 
adequate pathology and evidenced by the 
visible behavior of the veteran 
undertaking the motion.)  The examiner 
should report all findings, both positive 
and negative, in detail.  The examiner 
must express an opinion as to the effect 
of the disabilities not found by the RO 
to be due to willful misconduct on the 
veteran's employability and whether any 
innocently acquired disabilities would 
prevent the veteran from working.  The 
rationale for all conclusions should be 
provided.  

5.  Additionally, the veteran should be 
permitted to submit or identify any 
evidence tending to show that his 
disabilities present an unusual 
disability picture as contemplated by 38 
C.F.R. § 3.321(b)(2).  

6.  After the requested development has 
been completed, RO should review the 
record and ensure that the completeness 
of the examination report(s).  

7.  Then, the RO should re-adjudicate the 
veteran's claim and prepare a rating 
action which includes a recitation of the 
percentage rating for each diagnosed 
disability and application of the 
standards (average person & 
unemployability) contained in 38 C.F.R. 
§§ 3.321, 4.15, 4.17, by which a 
permanent and total disability rating for 
pension may be assigned.  For any 
disabilities found for which the rating 
criteria have changed during the pendency 
of the claim, the rating criteria (old or 
new) most favorable to the veteran should 
be applied.  The RO should specifically 
consider whether the provisions of 38 
C.F.R. § 3.321(b)(1) are for application; 
if they are, appropriate action should be 
taken.  If the benefit sought on appeal 
remains denied the veteran and his 
representative should be furnished a 
supplemental statement of the case that 
includes the percentage rating for reach 
disability, the appropriate diagnostic 
codes for rating those disabilities 
including any old and revised codes where 
applicable, a discussion of their 
applicability to the veteran's 
disabilities.  

This case should then be returned to the Board, if in order, 
after compliance with the appellate procedures.  No action is 
required of the veteran until he is so informed.  The Board 
intimates no opinion as to the ultimate decision warranted in 
this case, pending completion of the requested development.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals







